 1   MARC F. FEINSTEIN (SB 158901)
 2   mfeinstein@omm.com
     JOSEPH R. O’CONNOR (SB 274421)
 3   joconnor@omm.com
 4   O’MELVENY & MYERS LLP
     400 South Hope Street, 18th Floor
 5   Los Angeles, California 90071
 6   Telephone: (213) 430-6000
     Facsimile: (213) 430-6407
 7

 8   Attorneys for Defendant
     HYUNDAI STEEL COMPANY
 9

10                       UNITED STATES DISTRICT COURT
11       CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
12

13   SIC METALS, INC., et al.,                  Case No. 8:18-cv-00912-CJC-PLAx

14                                              ORDER RE STIPULATED
                Plaintiffs,                     PROTECTIVE ORDER
15
                                                Judge:     Hon. Paul L. Abrams
          v.                                    Date filed: May 29, 2018
16
                                                Trial:      April 21, 2020
17   HYUNDAI STEEL COMPANY, et al.,
18
                Defendants.
19

20

21        Having considered the papers, and finding that good cause exists, the Parties’
22   Stipulated Protective Order is GRANTED.
23        IT IS SO ORDERED.
24
     DATED: July 26, 2019
25                                                    PAUL L. ABRAMS
                                                 UNITED STATES MAGISTRATE
26                                                         JUDGE
27

28
